[Cite as Gray v. Clipper, 2020-Ohio-318.]


STATE OF OHIO                     )                IN THE COURT OF APPEALS
                                  )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

JOSEPH GRAY
                                                   C.A. No.     19CA011596
        Petitioner

        v.
                                                   ORIGINAL ACTION IN
KIMBERLY CLIPPER, WARDEN                           HABEAS CORPUS

        Respondent


Dated: February 3, 2020



        PER CURIAM.

        {¶1}     Joseph Gray has petitioned this Court for a writ of habeas corpus to order

Respondent, Warden Kimberly Clipper, to release him from custody. Because Mr. Gray has

not complied with the mandatory requirements of R.C. 2969.25, this Court must dismiss

this case.

        {¶2}     R.C. 2969.25 sets forth specific filing requirements for inmates who file a

civil action against a government employee or entity. Respondent Clipper, Warden of the

Lorain Correctional Institution, is a government employee; Mr. Gray, incarcerated in the

Lorain Correctional Institution, is an inmate. R.C. 2969.21(C) and (D). A case must be

dismissed if the inmate fails to comply with the mandatory requirements of R.C. 2969.25

in the commencement of the action. State ex rel. Graham v. Findlay Mun. Court, 106
Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory,

and failure to comply with them subjects an inmate’s action to dismissal.”).
                                                                           C.A. No. 19CA011596
                                                                                      Page 2 of 2

       {¶3}    Mr. Gray did not pay the cost deposit required by this Court’s Local Rules.

He also failed to comply with R.C. 2969.25(C), which sets forth specific requirements for

an inmate who seeks to proceed without paying the cost deposit. Mr. Gray did not file an

affidavit of indigency and he did not file a statement of his prisoner trust account that sets

forth the balance in his inmate account for each of the preceding six months, as certified

by the institutional cashier. Mr. Gray also failed to comply with R.C. 2969.25(A) which

requires the filing of an affidavit of prior civil actions including specific, mandatory,

information.

       {¶4}    Because Mr. Gray did not comply with the mandatory requirements of R.C.

2969.25, the case is dismissed. Costs taxed to Mr. Gray.

       {¶5}    The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                   THOMAS A. TEODOSIO
                                                   FOR THE COURT




CARR, J.
HENSAL, J.
CONCUR.

APPEARANCES:

JOSEPH GRAY, Pro se, Petitioner.

DAVE YOST, Attorney General, and DANIEL J. BENOIT, Associate Assistant Attorney
General, for Respondent.